The judgment of the court was pronounced by
Slidell, J.*
Beverly Chew, as tutor of his minor children, obtained, under order of. court, the session of a family-meeting to advise upon the propriety of selling the interest of said minors in certain property belonging to himself, as surviving partner in community, and his children. A duly certified copy of the proGeeeings of the family-meeting was filed, and a petition presented for its homologation, which the judge refused to grant because, in the procasverbal of the proceedings, the notary does not declare that he had read to the members of the family-meeting and the under-tutor, the statute of 11 March, 1830, pursuant to the 7th section thereof, which declares: “ That it is hereby made the duty of all public officers before whom family-meetings shall be called, to read this act to them and to the under-tutors ; and any officer failing to perform this duty shall be responsible for any loss arising from such neglect, either to the under-tutor or to the minor or minors.” The statute in question-treats of the subject of giving special mortgages to secure the rights of minors, and is in our opinion irrelevant to the present case.
It is therefore ordered that a peremptory mandamus issue as prayed for m> this case, commanding the judge of the Second District Court of New Orleans, to sign an order homologating the proceedings of the family-meeting held before David L. McKay, on the 27th of April, 1847, in the matter of the succession of the wife of Beverly Cheto, and to proceed therein in other respects according to law.

 Eustis, C. J., absent.